This cause came on for trial on August 4, 1981, on the Amended Petition for Writ of Habeas Corpus, Memorandum in Support, Respondent's Memorandum in Opposition, the evidence by way of Stipulations of Fact, oral arguments of counsel, and cause submitted.
R.C. 5122.10 requires the discharge of an involuntarily detained person within three court days following an examination to determine the necessity for hospitalization unless an affidavit is filed pursuant to R.C. 5122.11, or the court has otherwise issued a temporary order of detention. Finding that the examination took place on July 21, 1981, a Tuesday, and, therefore, the three court days expired on July 24, 1981, and further finding that the required affidavit, filed on July 27, 1981, was not timely filed, and no order of detention was properly issued, the court finds that petitioner is entitled to the relief prayed for in her petition.
Writ of habeas corpus is allowed and petitioner is ordered released from custody forthwith. Costs assessed against respondent.
Writ allowed.
CONNORS, P.J., POTTER and DOUGLAS, JJ., concur.